Citation Nr: 1136096	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The appellant alleges that he had recognized guerrilla service with the U.S. Armed Forces, Far East (USAFFE), in the Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

In January 1995, the RO denied a claim by the present appellant for VA non-service-connected disability pension, on the basis that his submitted military evidence showed that he had served with Filipino-American Irregular Troops, i.e., as a guerrilla, which does not confer basic eligibility for VA pension benefits.  He did not appeal that decision.

In February 2011, the appellant appeared for an informal conference, in lieu of a formal personal hearing, with a Decision Review Officer (DRO) at the RO.  The DRO issued the Statement of the Case in this appeal in April 2011.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101(2), 107(b) (West 2002 & Supp. 2010), American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the April and June decisions and April 2011 Statement of the Case included citations to the laws and regulations pertaining to eligibility for benefits under the Filipino Veterans Equity Compensation Fund and verification of military service.

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 is entitled "Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II".  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Following the RO's April 2010 decision, the appellant submitted a letter in June 2010 (dated in May 2010) in which he referred to the April 2010 decision and requested that it be changed to an award of benefits, on the basis that he is "a bonafide and active veteran of WWII".  He enclosed copies of previously-submitted military documents, of a previously-filed claim for veterans benefits from the Philippine Government, and of the RO's Acknowledgement Receipt for his February 2009 claim for benefits under the American Recovery and Reinvestment Act of 2009.

The RO considered the appellant's May 2010 letter it to be a new claim instead of a Notice of Disagreement (NOD), and issued another letter of denial under the Equity Compensation Fund in June 2010.  The Board finds that the appellant's May 2010 statement was sufficient to constitute an NOD, because it can be reasonably construed as disagreeing with the April 2010 decision and a expressing a desire for appellate review.  Therefore, the current claim is one for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund and not to reopen a previously denied claim.

An appeal consists of a timely filed Notice of Disagreement (NOD) in writing, and, after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200 (2010).  The NOD must be submitted within one year after issuance of the rating action being appealed.  38 C.F.R. § 20.302.  The law requires that a communication from a claimant contain certain information to constitute an NOD.  Specifically, an NOD is defined as a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction (here, the RO) and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.


Following the receipt of an NOD, the RO is obligated to undertake any indicated development or review, and if that does not resolve the disagreement, by either a grant or a withdrawal of the disagreement, it "shall prepare a statement of the case."  38 U.S.C.A. § 7105(d).  It then becomes the responsibility of the claimant to complete the steps necessary to perfect an appeal, if that is his or her desire, by timely filing a "Substantive Appeal.  38 U.S.C.A. § 7105(a). 

In any event, the appellant did submit another letter, in August 2010, which was clearly an NOD, and which led to the currently pending appeal.

The RO attempted to verify whether the appellant had participated in qualifying service for the benefit sought.  The NPRC reported, as it had previously done, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.   The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

The appellant submitted certification from the Philippine Army stating that he had served in D Company, 3rd Battalion, 1st Infantry Regiment from December 1946 to December 1945.  An Affidavit for Philippine Army Personnel, completed and executed by the appellant in February 1946, was submitted in August 2010, showing that the Appellant had served with Folsom's Filipino-American Irregular Troops in B Company, 1st Battalion, 6th Regiment, and that he served from December 1942 to September 1945.  Also submitted was January 1972 documentation from the Philippine Veterans Administration stating that the appellant was a veteran of World War II.  These documents are essentially duplicative of the other records received in this claim.

The documents from the Philippine government fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because they are not a official documents of the appropriate United States service department, but rather are documents generated by the Philippine government.  As such, those documents may not be accepted by the RO or the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

As noted, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits from the United States, administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The appellant may not, therefore, be considered an eligible person for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


